Citation Nr: 0413216	
Decision Date: 05/21/04    Archive Date: 05/28/04

DOCKET NO.  93-12 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an eye disorder 
manifested by watering and spots.

2.  Entitlement to service connection for a right foot 
disorder manifested by itching and papular outbreaks.

3.  Entitlement to service connection for a right shoulder 
disorder.

4.  Entitlement to a compensable rating for 
pseudofolliculitis barbae. 

5.  Entitlement to a rating higher than 10 percent for a low 
back disorder, effective from August 1, 1991 to October 21, 
1997. 

6.  Entitlement to a rating higher than 20 percent for a low 
back disorder, effective from October 22, 1997. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel  


INTRODUCTION

The veteran had active service from July 1971 to July 1991.

This case was previously before the Board of Veterans' 
Appeals (Board) in May 1995 and April 1997.  In May 1995, the 
matter was remanded for additional development.  In April 
1997, the Board entered final decisions on a number of issues 
and remanded those remaining.  Unfortunately, sometime after 
the Board issued the April 1997 decision and remand, the 
veteran's original claims file was lost.  This apparently 
occurred after the file was transferred from the Gainesville 
VAMC to the St. Petersburg RO in December 1997.  It appears 
that it was not until December 1999 that the RO began a 
search for the veteran's claims file.  It was not found and 
therefore, the RO has put together a rebuilt claims file.  
Since then, additional issues have been developed for appeal; 
namely, the appropriate evaluation for the veteran's low back 
disability and psuedofolliculitis barbae.  

The Board notes that additional evidentiary development is 
needed for the increased rating claims, and therefore, these 
issues will be addressed in the remand following the 
decision.  That portion of the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify you if further action is required on your 
part.



FINDINGS OF FACT

1.  The objective medical evidence of record shows the 
veteran has 20/20 corrected vision in both eyes, no visual 
defects, and no evidence of eyes watering or floaters; he 
does not currently have any eye disorder.

2.  The objective medical evidence of record shows that the 
veteran does not currently have a right foot disorder 
manifested by itching and papular outbreak.

3.  The objective medical evidence of record shows that the 
veteran does not currently have a right shoulder disorder.


CONCLUSIONS OF LAW

1.  An eye disorder manifested by watering and spots was not 
incurred or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131, 5107(a) (West 2002); 38 C.F.R. §§ 3.303 (2003).

2.  A right foot disorder manifested by itching and papular 
outbreaks was not incurred or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 2002); 38 C.F.R. §§ 
3.303 (2003).

3.  A right shoulder disorder was not incurred or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 
2002); 38 C.F.R. §§ 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

As noted, the veteran's original claims folder has been lost.  
In reviewing the case, the Board has noted documents 
assembled in the rebuilt claims folder, as well as references 
to other evidence as set forth in a prior Board remand in 
1995 and Board decision and remand in 1997.

With regard to service medical records, the May 1995 Board 
remand and the April 1997 Board remand reported the following 
facts:  The veteran's eyes were normal on July 1971 
enlistment examination.  Service medical records contain 
numerous, subsequent complaints of watering of the eyes and 
diagnoses including eyelid irritation and allergy affecting 
the eyelid.  Service medical records demonstrate treatment 
for a skin disorder of the veteran's right foot on more than 
one occasion over a period of several years.  

The veteran submitted copies of the service medical records 
he had in his possession.  One such record, on which the date 
is obscured, it is noted that the veteran complained of right 
shoulder pain for two weeks, with no history of injury or 
trauma.  It was noted that he had a sense that it was 
separating at the shoulder joint.  Examination of the right 
shoulder showed full range of motion and no redness, 
swelling, or tenderness.  In another service medical record 
where the date is obscured it was noted that the veteran's 
right shoulder had shown improvement since the last time and 
only bothered him occasionally.   

On VA examination in October 1997 the veteran complained of 
needing glasses and seeing spots.  Visual acuity in each eye 
was corrected to 20/20.  There was no diplopia and no visual 
field deficit.  The diagnosis was that the veteran's visual 
acuity was 20/20 in each ear, no evidence of eye watering, 
ocular health within normal limits, no floaters observed by 
the examiner, and healthy otera.

On VA neurological examination in October 1997 the veteran 
reported he had trouble with his vision ever since 1980 when 
he began to see spots described as "moving black spots" 
which came and went and caused his eyes to water as well.  He 
claimed he had difficulty reading small print.  He reported 
he was recently examined by an ophthalmologist and prescribed 
glasses.  He reported having mild neck pain that seemed to 
radiate into the right shoulder.  The examiner reported that 
the visual disturbance reported by the veteran sounded like 
floaters but needed to be confirmed by ophthalmologic 
examination.  It was noted that a visual evoked response was 
normal and there did not appear to be anything affecting the 
optic nerve pathway through the brain.

On VA skin examination in October 2002 the examiner noted 
that the service medical records the veteran provided had 
been reviewed.  The examination itself revealed that the skin 
of the veteran's right foot was slightly dry on the top of 
the foot, but otherwise completely normal with no rash or 
nail disorder. The impression was history of dyshidrotic 
eczema and/or tinea pedis of the right foot, resolved without 
sequelae.  It was noted that the skin of the foot was normal 
at the time of the VA examination.  

On VA orthopedic examination in November 2002 the veteran 
reported that his right shoulder really did not bother him 
anymore.  On examination of the right shoulder no focal 
atrophy, deformity, swelling, discoloration, or increased 
warmth was noted.  He had painless range of motion of the 
right shoulder with no weakness.  The VA examiner noted that 
there was no evidence of right shoulder pathology.  

II.  Analysis

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131.



1.	Service connection for an eye disorder,
manifested by watering and spots

The record reflects that the veteran has no current eye 
disability.  On the last VA examination, the veteran 
complained of needing glasses and seeing spots.  Visual 
acuity in each eye was corrected to 20/20.  There was no 
diplopia and no visual field deficit.  There was also no 
evidence of eye watering or floaters, and ocular health was 
within normal limits.  Although service medical records 
showed numerous complaints of watering of the eyes and 
diagnoses including eyelid irritation and allergy affecting 
the eyelid, the most recent medical evidence shows no current 
eye disability.  Entitlement to service connection for 
disease or injury is specifically limited to cases where such 
incidents have resulted in disability, and in the absence of 
proof of present disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, 
since there is no objective medical evidence of a current eye 
disability, service connection for such disability is not 
warranted.  Although the veteran has essentially claimed that 
he has an eye disorder manifested by watering and spots, the 
veteran is a lay person, and as a layperson, he does not have 
the expertise to opine regarding medical etiology.  Layno v. 
Brown, 6 Vet. App. 465 (1994).

When all of the evidence is assembled, the Board is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is denied.  Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).  
Since the most probative competent medical evidence reflects 
that the veteran does not have a current eye disability, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.303, Gilbert, supra.

2.  Service connection for a right foot disorder
manifested by itching and papular outbreaks

The record reflects that the veteran has no current right 
foot disability.  Although service medical records showed 
that the veteran was seen for complaints regarding right foot 
skin complaints, the most recent medical evidence (VA 
examination in October 2002) shows no current right foot 
disability.  Entitlement to service connection for disease or 
injury is specifically limited to cases where such incidents 
have resulted in disability, and in the absence of proof of 
present disability, there can be no valid claim.  Brammer, 
supra.  Since there is no objective medical evidence of a 
current right foot disability, service connection for such 
disability is not warranted.  Although the veteran has 
essentially claimed that he has a right foot disorder 
manifested by itching and papular outbreaks, the veteran is a 
lay person, and as a layperson, he does not have the 
expertise to opine regarding medical etiology.  Layno, supra.  
Since the most probative competent medical evidence reflects 
that the veteran does not have a current right foot 
disability, the Board finds that the preponderance of the 
evidence is against the veteran's claim and the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303, Gilbert, 
supra.

3.  Service connection for a right shoulder disorder

The record reflects that the veteran has no current right 
shoulder disability.  On VA examination in November 2002 the 
veteran reported that his right shoulder did not bother him 
anymore and on examination no evidence of right shoulder 
pathology was found.  Entitlement to service connection for 
disease or injury is specifically limited to cases where such 
incidents have resulted in disability, and in the absence of 
proof of present disability, there can be no valid claim.  
Brammer, supra.  Since there is no objective medical evidence 
of a current right shoulder disability, service connection 
for such disability is not warranted.  Although the veteran 
has essentially claimed that he has a right shoulder 
disorder, he is a lay person, and as a layperson, he does not 
have the expertise to opine regarding medical etiology.  
Layno, supra.  Since the competent medical evidence reflects 
that the veteran does not have a current right foot 
disability, the Board finds that the preponderance of the 
evidence is against the veteran's claim and the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303, Gilbert, 
supra.

4.  Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
which redefined VA's duty to assist, enhanced its duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim, and eliminated the well-
grounded-claim requirement.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156, 3.159, 
and 3.326.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions).   

The Board concludes that VA has fulfilled its re-defined 
notice and duty to assist requirements as they pertain to the 
veteran's claims decided herein.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A; 38 C.F.R. § 3.159 and Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that both the statute, 
38 U.S.C. § 5103(a), and its implementing regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (RO) 
decision on a claim for VA benefits.  In this case, the 
initial RO decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  VA believes that this decision is 
incorrect as it applies to cases where the initial RO 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

In the present case, regarding the issues of service 
connection for an eye disorder, a right foot disorder, and a 
right shoulder disorder, there are no records available prior 
to April 1997.  However, it is clear that the veteran filed 
for service connection for these disorders and a rating 
decision denying service connection for such issues was 
issued prior to November 2000.  In July 2001 and June 2003 
the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate the 
claims, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to submit any 
evidence in his possession that pertains to the claim.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial RO adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable RO determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him to overcome an adverse decision, as well as 
substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, No. 01-944, slip 
op. at 13.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This is not a 
reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing RO determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the RO's decision.  As 
provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-RO initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran on July 2001 and 
June 2003 was not given prior to the first RO adjudication of 
the claim, the notice was provided by the RO prior to the 
transfer and certification of the appellant's case back to 
the Board, and the content of the notice fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the case was 
readjudicated and a Supplemental Statement of the Case was 
provided to the veteran in March 2003.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his and to respond to VA notices.  

Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the veteran.

Regarding the duty to assist, it is obviously unfortunate the 
claims file was lost in this case.  Nevertheless, the veteran 
was examined for VA purposes in connection with the claims 
for service connection addressed herein, and as detailed 
above, no current disability was shown relative to the 
claimed conditions.  That being so, and no additional records 
having been identified, the Board considers the duty to 
assist to have been satisfied.  


ORDER

Service connection for an eye disorder manifested by watering 
and spots is denied.

Service connection for a right foot disorder manifested by 
itching and papular outbreaks is denied.

Service connection for a right shoulder disorder is denied.


REMAND

The RO has rated the veteran's service-connected 
pseudofolliculitis barbae under Diagnostic Code 7806 (for 
eczema).  The Board notes, however, that Diagnostic Code 7800 
should also be considered as it pertains to disfigurement of 
the head, face, or neck.  On VA examination in October 2002 
it was noted that the veteran had some scarring on his face 
due to past pseudofolliculitis barbae, but no active lesions 
were present.  Since there has been no objective indication 
of the size, location, and appearance of the scarring, the 
Board finds that another VA dermatological examination should 
be conducted.

The record reflects that the veteran last underwent a VA 
neurological examination in October 1997 for his low back.  
The record reflects that the RO assigned a 20 percent rating, 
effective from the date of that VA examination, for the 
veteran's service-connected low back disability, and assigned 
a 10 percent rating for the period prior to that VA 
examination.  The Board finds that there is insufficient 
evidence to rate the veteran's service-connected low back 
disability either prior to or subsequent to the October 1997 
VA examination.  

The Board is aware that the veteran's claims file was lost, a 
new one created, and that the RO has attempted to locate the 
file.  At the same time, however, it does not appear a 
meaningful attempt has been made to obtain copies of the 
treatment records which apparently had previously made up the 
contents of the file.  This should be accomplished.  
Moreover, the Board notes that since the October 1997 VA 
examination regarding the veteran's back, he has undergone VA 
treatment and a neurosurgeon has recommended that he undergo 
back surgery.  The Board therefore finds that the veteran 
should be scheduled for a VA neurological examination to 
assess the current severity of his service-connected low back 
disability.

Accordingly, the Board remands this case for the following: 

1.  The RO should contact the veteran and 
request that he provide the names and 
addresses of all medical care providers 
who have treated him for his low back 
disability and for his pseudofolliculitis 
barbae since his discharge from service 
in August 1991.  After securing the 
necessary releases, the RO should obtain 
copies of any records which have not 
already been associated with the claims 
file.  This should specifically include 
complete VA treatment records from Lake 
City VAMC, Pensacola VAOPC, and Biloxi 
VAMC.  

2.  The veteran should be scheduled for a 
VA dermatological examination to 
determine the current severity of his 
pseudofolliculitis barbae and any 
resulting disfigurement, scarring, or 
functional impairment.  The claims folder 
should be made available to the examiner 
for review before the examination.  
Detailed clinical findings should be 
reported in connection with the 
evaluation.  The examiner should comment 
on the size, extent, location, and 
appearance of any scarring resulting from 
the pseudofolliculitis barbae.  The 
examiner should state whether there is 
any visible or palpable tissue loss and 
the extent of any discoloration or color 
contrast.  The examiner should also 
provide an opinion concerning the extent 
of any disfigurement associated with the 
disability.  Unretouched photographs 
depicting the pseudofolliculitis barbae 
or scarring resulting from 
pseudofolliculitis barbae should be taken 
and associated with the examination 
report.

3.  The veteran should be scheduled for a 
special neurologic examination in order 
to ascertain the nature and severity of 
his service-connected low back 
disability.  The claims folder must be 
reviewed by the examiner prior to 
conducting the examination.  All 
indicated special tests and studies 
should be conducted, to include range of 
motion studies expressed in degrees and 
in relation to normal range of motion.  
The examiner should also comment on the 
frequency and severity of the attacks of 
the veteran's degenerative disc disease.  
The examiner should specifically note the 
number of incapacitating attacks the 
veteran has had in the past 12 months as 
a result of his degenerative disc disease 
of the low back.

4.  After the foregoing development has 
been completed, the RO should review the 
evidence of record and adjudicate the 
claims, with consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
remains adverse to the veteran, he and 
his representative should be furnished a 
Supplemental Statement of the Case, 
containing notice of all relevant actions 
taken on the claim including the 
applicable legal authority (including the 
VCAA), and afforded a reasonable period 
of time within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



